DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.

The following are details of the closest prior arts of record found:
BOETTGER (US Patent Publication 2019/0098487) discloses a system wherein a wireless device includes a primary SIM that provides for access to wireless services of a first wireless service provider via a first cellular wireless network that includes a first radio access network using a first radio access technology and includes a secondary SIM that provides for access to wireless services of a second service provider via a second cellular wireless network that includes a second radio access network using a second radio access technology and the wireless device is configured to access wireless services of the second provider via the first radio access network and the wireless device attaches to the first cellular wireless network and establishes a context for packet data network connections by establishing bearer to a PDN gateway and the wireless device subsequently establishes a tunneled connection to an evolved packet data gateway ePDG of the second cellular wireless network via the internet PDN gateway of the first cellular wireless network and the wireless device registers for wireless services with an internet protocol multimedia subsystem IMS server via the tunneled connection with the ePDG of the second cellular wireless network and the wireless device can originate and receive voice calls from the core network of the second cellular wireless network using the tunneled data connection through the first cellular wireless network and the wireless circuitry of the wireless device need not be compatible with the radio access technology of the second radio access network of the second cellular wireless network as the tunneled data connection is through the first radio access network of the first cellular wireless network and discloses a UE coupled to the IP network through both a 3GPP cellular access using cellular wireless circuitry and a non-3GPP IP based wireless access using non-cellular wireless circuitry and the non-3GPP IP access connects to an evolved packet data gateway ePDG which connects to the PDN gateway for an untrusted non-3GPP IP access.
TSAI et al. (US Patent Publication 2017/0118255) discloses a system wherein a mobile communication device determines whether the radio carrier through which the IMS service for the first subscriber identity card is currently registered is suitable for making an IMS call and discloses if the currently registered radio carrier is suitable, the mobile device makes the IMS call via the radio bearers of the currently registered radio carrier and if not, the mobile device switches to another radio carrier to establish radio bearers whose data plan is suitable for making an IMS call and this another radio carrier may be a WiFi network and discloses the mobile device uses the subscriber identity card C1 to establish one or more bearers with service network 120 and the mobile device uses the subscriber identity card C2 to set up an IPsec tunnel with the ePDG via the radio bearers wherein the IPsec tunnel provides secure IP communications between the mobile device and the ePDG and discloses the mobile device uses the subscriber identity card C2 to register with the IMS server of the service network 130 through the IPsec tunnel.
EDGE et al. (US Patent Publication 2017/0005914) discloses a system wherein a UE is configured with ePDG selection information that includes an entry for a PLMN-x in this country that indicates support for emergency calls over WLAN by PLMN-x and if the UE is attached via  3GPP access type to the PLMN-x, then the UE may attempt to select an ePDG in this PLMN-x and discloses wireless communication may be used to support emergency services for a UE over WLAN such as over a 802.11 WiFi AP.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-4, 6-11, 13-18 and 20 are found to be allowable because the closest prior art found of BOETTGER (US Patent Publication 2019/0098487) and TSAI et al. (US Patent Publication 2017/0118255) and EDGE et al. (US Patent Publication 2017/0005914) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “determine whether the mobile communication device has moved from the second 3GPP network to the first 3GPP network; and delay the establishing of the secure tunnel with the non-3GPP interworking gateway and the registering with the IMS server for a period of time in response to the mobile communication device having moved from the second 3GPP network to the first 3GPP network” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 8 and independent claim 15 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645